NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ROBERT HENDERSON,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2015-3055
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-14-0474-I-1.
                ______________________

                 Decided: June 4, 2015
                ______________________

   ROBERT HENDERSON, Morongo Valley, CA, pro se.

    SARA B. REARDEN, Office of the General Counsel, Mer-
it Systems Protection Board, Washington, DC, for re-
spondent. Also represented by BRYAN G. POLISUK.
                ______________________

 Before PROST, Chief Judge, LOURIE and REYNA, Circuit
                       Judges.
2                                       HENDERSON   v. MSPB



PER CURIAM.
    Petitioner Robert Henderson appeals a decision of the
Merit Systems Protection Board (“Board”) dismissing his
appeal as untimely filed. We conclude that the Board did
not abuse its discretion in dismissing Mr. Henderson’s
appeal because Mr. Henderson’s appeal was untimely and
Mr. Henderson did not provide good cause for the delay.
Thus, we affirm.
    Mr. Henderson was formerly a Training Instructor
with the United States Marine Corps. On February 7,
2014, the Department of the Navy (“agency”) removed Mr.
Henderson from his position. The record indicates that
the letter informing Mr. Henderson of his dismissal was
delivered on February 12, 2014, and the letter listed
February 28, 2014 as the effective date of Mr. Hender-
son’s removal.
     Mr. Henderson filed an appeal with the Board on
April 14, 2014, forty-five days after the effective date of
his removal. In response, the administrative judge issued
an acknowledgment order on April 15, 2014 and two days
later ordered the parties to respond. Mr. Henderson did
not respond to the administrative judge’s order. On May
5, 2014, the agency filed a motion to dismiss the appeal as
untimely, to which Mr. Henderson also did not reply.
Eight days later, the administrative judge issued an order
on timeliness providing Mr. Henderson with information
concerning timeliness and detailing the steps Mr. Hen-
derson had to take to avoid dismissal. Again, the admin-
istrative judge received no response from Mr. Henderson,
either as a formal filing or informal communication.
Accordingly, the administrative judge dismissed Mr.
Henderson’s appeal as untimely because appeals must
generally be filed within thirty days of the effective date
of the removal unless good cause is shown. On August 18,
2014, Mr. Henderson petitioned the Board to review the
initial decision. However, the Board affirmed because Mr.
HENDERSON   v. MSPB                                      3



Henderson’s appeal was untimely and his petition for
review addressed only the merits of his removal and not
the timeliness of his appeal.
    On appeal, Mr. Henderson, who is pro se, states that
he has “PTSD and other mental problems,” and he at-
taches documents showing that, at the time his appeal
was with the Board, he had been given a 90% disability
rating by the Department of Veterans Affairs. As of
October 2, 2014, Mr. Henderson was evaluated as 100%
disabled. Mr. Henderson also implores the court to
“Please Review facts,” and he explains that he “would like
to be cleared of [his] dismissal and compensated for back
pay.”
    We review the Board’s dismissal for abuse of discre-
tion. 5 U.S.C. § 7703(c). A Merit Systems Protection
Board appeal challenging a removal “must be filed no
later than 30 days after the effective date, if any, of the
action being appealed, or 30 days after the date of the
appellant’s receipt of the agency’s decision, whichever is
later.” 5 C.F.R. § 1201.22(b)(1). The Board’s regulations
also provide that “[i]f a party does not submit an appeal
within the time set by statute, regulation, or order of a
judge, it will be dismissed as untimely filed unless a good
reason for the delay is shown.” 5 C.F.R. § 1201.22(c).
Here, Mr. Henderson received the decision removing him
from his position on February 12, 2014, and the effective
date of the removal was February 28, 2014. Resp’t’s App.
95–99. Therefore, Mr. Henderson had until March 31,
2014 to file an appeal with the Board. As he filed his
actual appeal on April 14, 2014, his appeal was untimely.
    The Board did not abuse its discretion in finding that
Mr. Henderson failed to demonstrate good cause for the
delay. Mr. Henderson did not respond to either of the
administrative judge’s two orders—including one warning
Mr. Henderson that his appeal would be dismissed with-
out a showing of good cause—nor did Mr. Henderson reply
4                                       HENDERSON   v. MSPB



to the agency’s motion to dismiss. Moreover, Mr. Hender-
son’s filing to the Board panel after the administrative
judge’s decision did not address the timeliness issue.
Therefore, Mr. Henderson did not provide any reason for
the delay in filing the appeal, so he failed to prove good
cause for the delay.
    Although on appeal Mr. Henderson mentions his men-
tal and physical disability, he does not explain how it
contributed to his delay in appealing his removal. In
addition, Mr. Henderson never raised this issue with the
Board. Mr. Henderson “cannot raise before this court an
issue which could have been raised below but which was
not.” Synan v. Merit Sys. Prot. Bd., 765 F.2d 1099, 1101
(Fed. Cir. 1985). Had Mr. Henderson explained to the
administrative judge how his illness impacted his ability
to timely file his appeal, the administrative judge could
have weighed whether Mr. Henderson had good cause for
the delay. However, this court may not consider the
speculative effect of Mr. Henderson’s illness for the first
time on appeal. Id.
    In addition, although Mr. Henderson asks this court
to review the facts underlying his removal, we may only
review the underlying decision on appeal. The timeliness
of Mr. Henderson’s appeal was a threshold question to the
merits of his case and the sole reason for the appeal’s
dismissal. Accordingly, this appeal presents only the
timeliness issue, so we may not consider the merits of Mr.
Henderson’s removal.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.